Title: To James Madison from Thomas Appleton, 4 February 1804 (Abstract)
From: Appleton, Thomas
To: Madison, James


4 February 1804, Leghorn. Encloses a copy of a letter received “this morning” from Livingston at Paris in reply to Appleton’s information of the loss of the Philadelphia. Livingston “has availed himself of the friendly dispositions of the first consul, to give instructions to his Commissary at Tripoli relative to the American prisoners.” Presumes that Preble is still at Syracuse; therefore, “considering how various and tempestuous Are the Winds at this season of the year,” has forwarded the dispatch by land at less expense and with greater certainty of its reaching Preble “in a specified time.” “I have employed a Special Courier who departs in the Course of the day.” Observes that in a similar case, when the bey of Tripoli threatened the U.S. with war, “I pr⟨e⟩vailed on the french minister then residing here, and with whom I was united in the strictest intimacy, to write the french Commissary near that regency to use his Utmost influence, that hostilities might be suspended until the intention of the President of the UStates Should be Known.” Talleyrand approved this measure and letters were directed to Cathcart, “but the extreme haste in which that gentleman took his departure, rendered ineffectual a step calculated to have produced the happiest effects; Considering it was the mediation of a power which had impressed with terror every regency of Barbary.”
“Contrary Winds having detained the Ship, you will receive by this conveyance from Me three seperate letters—in the first is contained several for the President, and the second incloses the Vouchers of my Accounts against the government for disbursements in the years 1802 and 1803.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 3 pp. Enclosures not found.



   
   For Livingston’s letters to Appleton and Preble, see Livingston to JM, 18 Jan. 1804.


